•           •           •     
  •          •         •



 

MEMORANDUM OPINION

No. 04-09-00691-CV

Tracy KING,
Appellant

v.

Narciso RUIZ, et al.,
Appellees

From the 293rd Judicial District Court, Zavala County, Texas
Trial Court No. 08-12-11890-ZCV
Honorable Cynthia L. Muniz, Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice

DISMISSED
 
Delivered and Filed: May 12, 2010 

            Appellant has filed a motion to dismiss this appeal. The motion contains a certificate of
service to appellees, who have not opposed the motion. Therefore, we grant the motion and dismiss
the appeal. See Tex. R. App. P. 42.1(a)(1).
PER CURIAM